                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:11-CR-258-MOC-DSC


 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
                                                   )
 v.                                                )                ORDER
                                                   )
 DARRYL BOOKER,                                    )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on “Motion for Admission Pro Hac Vice and

Affidavit [for James P. Davy]” (document # 202) filed October 7, 2020. For the reasons set forth

therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.



                                       Signed: October 9, 2020




      Case 3:11-cr-00258-MOC-DSC Document 204 Filed 10/09/20 Page 1 of 1
